Exhibit 10.21

 

SEVERANCE PAY AGREEMENT

 

1.     Employer:      PACIFIC NORTHWEST BANK (the “Bank”)

 

2.     Executive:     BETTE J. FLORAY

 

3.     Duties:  The Bank hereby agrees to continue the employment of Executive
as an officer of Pacific Northwest Bank with such duties and responsibilities as
may be determined from time to time by the Board of Directors and by the
President of the Bank, subject to the terms hereof.

 

4.     Successors:  This Agreement shall inure to the benefit of and be binding
upon the Bank and its successors and assigns.

 

5.     Severance Pay:  Except as provided in Paragraph 8 below, if the Bank or
successor terminates Executive, Executive shall be entitled to receive Severance
Pay as follows:

 

5.1.    Executive shall be entitled to a minimum of an amount equal to six (6)
months Total Compensation; and

 

5.2.    After four (4) years employment, in addition to the six (6) months Total
Compensation, Executive shall be entitled to an amount equal to an additional
one (1) month Total Compensation for each additional twelve (12) months of
employment by Executive with the Bank and/or its successors; provided, however,

 

5.3.    The total Severance Pay compensation shall not exceed an amount equal to
twelve (12) months Total Compensation.

 

6.     Change of Control.

 

6.1.    In the event of a Change of Control during the term of Employment,
Executive will be entitled to Severance Pay in an amount equal to twelve (12)
months Total Compensation; provided, however, Executive shall not be eligible
for Severance Pay if Executive is not terminated by such successor entity within
one (1) year following such Change of Control and Executive is offered
substantially equivalent employment by a successor entity that:

 

(a)    Includes comparable salary and benefits;

 

(b)    Includes a position with duties and responsibilities commensurate with
those customarily performed by a person with the status of Executive Vice
President in the finance area; and

 

(c)    Does not require Executive to relocate beyond a reasonable commuting
distance, which distance may, but need not be, established by the Bank as a
matter of policy.

 

6.2.    For the purposes of this Agreement, the term “Change of Control” shall
mean the acquisition of Pacific Northwest Bank, or a substantial part thereof,
by another company; the merger of Pacific Northwest Bank into another company
with the other company surviving; the sale of substantially all of the assets of
Pacific Northwest Bank to another company; or a hostile acquisition of
substantially all of the stock of Pacific Northwest Bank.  For purposes of
Change of Control, the term “Pacific Northwest Bank” includes Pacific Northwest
Bank and its holding company, Pacific Northwest Bancorp.

 


7.     Other Benefits:  The Severance Pay compensation provided herein shall be
in addition to other benefits to which Executive may otherwise be entitled.

 

8.     Termination.  Executive shall not be entitled to Severance Pay if her
Employment is terminated for any of the following reasons:

 

8.1.    Voluntary election by Executive to terminate her employment with the
Bank.

 

8.2.    Termination by the Bank for gross misconduct, which includes, but is not
limited to chronic alcoholism or controlled substance abuse, as determined by a
doctor mutually acceptable to the Bank and Executive, and continuing failure by
Executive to commence and pursue with due diligence appropriate treatment for
same in accordance with such doctor’s recommendations; dishonesty;
insubordination or willful failure to discharge assigned duties; harassment of
fellow employees or customers of the Bank; violation of the conflict of interest
policy of the Bank or its subsidiaries; theft; possession of unauthorized
weapons or firearms (loaded or unloaded) on the premises of the Bank or its
subsidiaries; or conviction of a criminal offense constituting a felony.

 

8.3.    Death of Executive.

 

8.4.    Physical or mental illness or incapacity which renders Executive unable
(with reasonable accommodation) to perform substantially all of the duties and
services required of her under this agreement for a period of sixty (60) days in
the aggregate during any twelve-month period.

 

9.     Definitions.  For purposes of this Agreement, the term “Total
Compensation” shall mean an amount equal to Executive’s W-2 income before salary
deferrals over the twelve (12) months preceding the month of termination,
divided by twelve (12).

 

PACIFIC NORTHWEST BANK

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

By:

/s/  Patrick M. Fahey

 

By:

/s/  Bette J. Floray

 

Patrick M. Fahey, President/CEO

 

 

Bette J. Floray, Executive Vice

 

 

 

 

President/Chief Financial Officer

 